United States Court of Appeals
                             For the Eighth Circuit
                          ___________________________

                                No. 18-3601
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                  Allan Arceo

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa – Waterloo
                                  ____________

                          Submitted: October 14, 2019
                             Filed: November 25, 2019
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                              ____________
PER CURIAM.

       Allan Arceo pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). His presentence investigation
report included a four-level enhancement for possession of a firearm in connection
with another felony offense. See U.S.S.G. § 2K2.1(b)(6)(B). Arceo objected to the
enhancement. The district court 1 overruled the objection and calculated a total
offense level of 17, a criminal history category of IV, and an advisory sentencing
guidelines range of 37 to 46 months. The district court sentenced Arceo to 37
months’ imprisonment.

      Arceo argues on appeal that the district court erred in applying the four-level
enhancement for possession of a firearm in connection with another felony offense
because his possession of a firearm “merely facilitated another firearm possession
offense.” See Iowa Code § 724.4(1). He claims the enhancement is meant to address
“additional conduct that is somehow aided or advanced by a defendant’s firearm
possession.” We review a district court’s application of the sentencing guidelines
de novo. United States v. Johnson, 846 F.3d 1249, 1250 (8th Cir. 2017).

       Arceo concedes that his argument is controlled by our decision in United
States v. Walker, 771 F.3d 449 (8th Cir. 2014). In Walker, we held that a violation
of Iowa Code section 724.4(1), as here, constitutes “another felony offense” for
purposes of a § 2K2.1(b)(6)(B) enhancement. 771 F.3d at 452-53. We thus affirm
the district court’s sentence. See United States v. Manning, 786 F.3d 684, 686 (8th
Cir. 2015) (“A panel of this Court is bound by a prior Eighth Circuit decision unless
that case is overruled by the Court sitting en banc.”).
                         ______________________________




      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
                                      -2-